Case: 21-50315     Document: 00516287740          Page: 1    Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 20, 2022
                                   No. 21-50315                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Samuel Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-159-2


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Samuel Morales appeals his conviction for conspiracy to possess with
   intent to distribute 100 grams or more of heroin. He argues that there was




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50315        Document: 00516287740              Page: 2       Date Filed: 04/20/2022




                                          No. 21-50315


   insufficient evidence to support his conviction, and that the district court
   erred in admitting certain hearsay testimony. 1 We AFFIRM.
           With respect to the insufficient evidence challenge, Morales’s
   conviction arises out of an alleged conspiracy with another individual, George
   Galindo. The evidence presented supported the conclusion that Galindo,
   who left his visit with Morales carrying a black camera bag that contained 139
   grams of heroin, obtained that bag during his visit with Morales. Aside from
   the black camera bag, there was additional evidence and testimony that would
   allow the jury to reasonably infer that Morales agreed to, knew of, and
   voluntarily participated in a drug conspiracy with Galindo, including: (1) the
   ledger found in Morales’s motel room with his name in it, (2) the motel
   receipts that investigators found in Morales’s room, (3) Sergeant Sanchez’s
   testimony regarding motel room use by drug dealers, (4) Morales’s
   admission that he knew Galindo, and (5) Morales’s dishonesty regarding the
   reason Galindo was at the motel.
           In light of this evidence, any rational trier of fact could have found
   beyond a reasonable doubt that Morales knowingly and voluntarily agreed
   with Galindo to possess with intent to distribute 100 grams or more of heroin.
   See United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013) (per curiam). We




           1
             We review properly preserved sufficiency of the evidence claims de novo. See
   United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013) (per curiam). Nevertheless, we give
   substantial deference to the jury verdict. See id. Viewing the evidence in the light most
   favorable to the Government, we only ask “whether any rational trier of fact could have
   found the essential elements of the crime beyond a reasonable doubt.” Id. (internal
   quotation marks and citation omitted).
           We review a properly preserved objection concerning an evidentiary ruling for
   abuse of discretion. United States v. Watkins, 591 F.3d 780, 786 (5th Cir. 2009). However,
   when counsel fails to properly preserve an objection, we review only for plain error. See
   United States v. Thompson, 454 F.3d 459, 464 (5th Cir. 2006).




                                                2
Case: 21-50315        Document: 00516287740              Page: 3       Date Filed: 04/20/2022




                                          No. 21-50315


   therefore decline to reverse the district court based on Morales’s sufficiency
   of the evidence argument.
           Morales also argues that the district court erred in allowing alleged
   hearsay testimony concerning the circumstances of his 2009 possession
   offense.    Although it is debatable whether he properly preserved this
   objection, we conclude that, even assuming arguendo the hearsay challenge
   was properly made and that the comments in question were hearsay, he still
   does not prevail. Morales’s argument fails because the admission of the
   testimony in question did not affect Morales’s substantial rights under a
   harmless error analysis. 2 See Fed. R. Crim. P. 52(a) (“Any error, defect,
   irregularity, or variance that does not affect substantial rights must be
   disregarded.”).
           For similar reasons, we decline to reverse based on the Government’s
   reference to the alleged hearsay in its closing argument. Because defense
   counsel failed to object to the Government’s closing, we review for plain
   error. See United States v. Oti, 872 F.3d 678, 690 (5th Cir. 2017). As
   discussed above, nothing suggests that the alleged hearsay affected Morales’s
   “substantial rights,” so he fails the third prong of plain error review. See id.;
   see also United States v. Pena, 720 F.3d 561, 574 n.9 (5th Cir. 2013) (“Although
   the government assessed the impact of the court’s condition under a
   harmless-error standard, its arguments are still germane to our plain-error
   analysis.”).




           2
             It is notable that Morales is not raising a constitutional error, which, to be
   harmless, requires a finding “beyond a reasonable doubt that the error complained of did
   not contribute to the verdict obtained.” Mitchell v. Esparza, 540 U.S. 12, 17–18 (2003) (per
   curiam) (quotation omitted).




                                                3
Case: 21-50315   Document: 00516287740        Page: 4   Date Filed: 04/20/2022




                               No. 21-50315


         For the foregoing reasons, we AFFIRM Morales’s conviction and
   sentence.




                                    4